Citation Nr: 0418641	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  97-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968, to include service in Vietnam.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In August 1998, the Board remanded this case for additional 
development upon determining that new and material evidence 
had been submitted to reopen the veteran's claim of service 
connection for PTSD.  The development requested was completed 
to the extent possible, and the case was returned to the 
Board for further appellate review in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a result of the Board's remand, the RO verified three of 
the veteran's Vietnam stressors through the United States 
Armed Services Center for Research of Unit Records and 
prepared a memorandum for the veteran's VA claims file 
documenting these stressors in September 2002.  These 
verified stressors include an incident involving the 
traumatic combat deaths of two servicemen in the veteran's 
unit by a land mine explosion in June 1968.  Thereafter, the 
RO scheduled the veteran for a VA examination in October 2002 
to determine whether he had PTSD and if so, whether there was 
a link between any current symptoms of PTSD and one or more 
of his verified stressors set forth in the September 2002 
memorandum to the file, as per the Board's remand 
instructions of August 1998.  The veteran, however, failed to 
appear for the October 2002 exam.

Subsequently, the veteran notified the RO in April 2003 that 
he would appear, and another examination was scheduled and 
conducted in August 2003.  Unfortunately, the veteran was 
acutely intoxicated and apparently under considerable stress 
in relation to a pending criminal charge at the time of this 
exam.  For these reasons, the VA examiner, a psychiatrist, 
indicated that she could not address the RO's exam 
instructions regarding whether there was a link between any 
current symptoms of PTSD and one or more of his verified 
stressors.  The examiner, however, endorsed the fact that the 
records in veteran's VA claims file indicated that he might 
actually be suffering from PTSD.  [On this latter point, the 
Board notes that another VA psychiatrist indicated in a 
report dated in May 2000 that the veteran had been under his 
care for several years in the PTSD clinic and that he had a 
diagnosis of "Chronic [PTSD]," although the psychiatrist 
did not specify the associated stressors in support of this 
diagnosis].  The VA examiner in August 2003 concluded her 
report by suggesting that the veteran enter a detoxification 
center before undergoing another examination after a period 
of sobriety, as the only diagnosis she could give with 
assurance at the time of her exam was polysubstance 
dependence.

If the occurrence of a stressor is corroborated, the RO or 
the Board must then seek a medical opinion on the question of 
the sufficiency of the stressor, i.e., whether the experience 
of that stressful event was sufficient to support the 
diagnosis of PTSD, because this question is a medical matter 
requiring medical evidence for its support and resolution.  
See Cohen v. Brown, 10 Vet App. 128, 143 (1997) (sufficiency 
of the stressors to support a PTSD diagnosis and the adequacy 
of the veteran's symptomatology are medical questions).  In 
this case, the Board and the RO properly sought a medical 
opinion on this matter following verification of several of 
the veteran's Vietnam stressors, but unfortunately, an 
opinion could not be obtained in light of the veteran's 
condition at the time of his August 2003 exam.  However, in 
view of the VA examiner's suggestions made on that exam, the 
Board believes the veteran should be given another 
opportunity to appear for a VA examination to address the 
issue of whether there exists a link between any current 
symptoms of PTSD and one or more of his verified stressors.

It is regrettable that this case must again be remanded.  And 
while the Board is of course aware that this appeal has been 
pending for a long time, the U. S. Court of Appeals for 
Veterans Claims has held that remand instructions to the RO 
in an appealed case are neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Given the 
unique facts and clinical history discussed above, the Board 
finds that the difficult medical issues raised by the facts 
in this case must be resolved by further medical study.  See 
Colvin v. Brown, 6 Vet. App. 177 (1993); see also Suttman v. 
Brown, 5 Vet. App. 127, 128 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must schedule the veteran for a 
VA or fee-basis psychiatric examination, 
to be conducted by a psychiatrist who has 
not previously examined, treated or 
evaluated the veteran.  The veteran 
should be given prior notice of the time 
and place of the scheduled VA psychiatric 
examination, informing him that VA is 
attempting to give him an opportunity to 
appear for another exam in sober state, 
as suggested by the VA examiner in August 
2003, but that his full and complete 
cooperation in the VA examination is not 
only specifically requested by the Board, 
but necessary for any favorable 
disposition of his claim.

This examination is to be conducted 
specifically to determine the nature, 
extent, and etiology of disability from 
PTSD.  The entire VA claims file must be 
reviewed by the examiner in connection 
with the examination, and a copy of this 
Board Remand should be made available.  
The examiner should make a specific 
determination as to whether the 
diagnostic criteria in the DSM-IV to 
support a diagnosis of PTSD have been 
met, to include specifically addressing 
whether there exists a link between any 
current symptoms of PTSD and one or more 
of his verified stressors set forth in 
the RO's September 2002 memorandum, as 
alluded to above.  All appropriate tests 
and evaluations should be conducted in 
connection with this examination, and a 
written report of the exam should 
thereafter be associated with the VA 
claims file.

2.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all additional evidence and argument 
received since issuance of the January 
2004 supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

